Citation Nr: 1029411	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for service-
connected lumbosacral strain.

2.  Entitlement to a rating greater than 10 percent for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to May 1952, 
and from February 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the above claims.  The RO in Nashville, Tennessee, 
currently has jurisdiction over the case.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by symptoms 
that are productive of not more than moderate limitation of 
motion and pain; there is no evidence of unfavorable ankylosis of 
the entire spine or incapacitating periods within the previous 12 
months.  

2.  VA audiometric test results from February 2009 show that the 
Veteran had level X hearing in his right ear and level I hearing 
in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for service-
connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a rating higher than 10 percent for service-
connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A.  § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran is seeking an increased rating for his service-
connected lumbosacral strain and bilateral hearing loss.  As the 
notice that was provided by letters dated in September 2008 and 
January 2009 was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

Regarding the duty to assist, the RO has obtained the Veteran's 
service records, VA treatment records, and provided him with VA 
examinations in October 2008 (spine) and February 2009 (hearing 
loss).  The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  In 
this case, the February 2009 VA examiner noted that the Veteran 
has difficulty hearing when there were multiple speakers, that 
there were no significant effects on the Veteran's occupation, 
and that there were no effects upon the Veteran's usual daily 
activities.  Therefore, the Board finds that the February 2009 VA 
examination report fully describe the functional effects of the 
Veteran's hearing loss and is adequate under Martinak. 

Therefore, the duty to assist has been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of further substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
However, as discussed below, because the evidence of record does 
not demonstrate diverse symptoms meeting the criteria for 
different ratings, the application of staged ratings is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

A.  Lumbosacral Strain

In September 2008, the Veteran submitted a claim for an increased 
rating for his lumbosacral strain, claiming that his symptoms had 
worsened such that a higher evaluation was warranted.  In a March 
2009 rating decision, the RO continued his 40 percent rating.

Under DC 5237, a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, or 
when there is muscle spasm, or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 30 
degrees or less.  A rating in excess of 40 percent is not 
available under DC 5237 absent a showing of ankylosis.

Where functional loss is alleged due to pain upon motion, the 
provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and be evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, as is the case here, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  Id.

The Veteran's VA treatment records show that he sought treatment 
for back pain in October 2007, April 2008, and November 2008.  
Physical therapy notes from October 2007 show that the Veteran 
had a loss of lumbar lordosis, decreased range of motion of the 
lumbosacral spine, mild paravertabral spasm, and an asymmetrical 
shoulder height, with the left shoulder lower than the right.  In 
April 2008, he noted that his back pain was somewhat better after 
using a transcutaneous electrical nerve stimulation (TENS) unit, 
although the stiffness remained.  

In October 2008, the Veteran was provided with a VA examination.  
The examiner noted that there was a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and back pain that was 
constant, aching, and severe.  The Veteran also reported 
radiating burning pain to the left leg along the lateral thigh 
and calf.  Upon examination, the examiner determined that the 
Veteran suffered from spasms, pain with motion, tenderness and 
weakness of the thoracic sacrospinalis bilaterally.  He also 
noted that the Veteran's posture was stooped, and that his gait 
was ataxic with poor propulsion.  Upon active and passive motion, 
the Veteran was found to have forward thoracolumbar flexion 
without pain to 60 degrees, thoracolumbar extension to 5 degrees 
without pain, and thoracolumbar lateral flexion and bending to 20 
degrees without pain.  The Veteran reported that his back pain 
had severe effects on chores, exercise, sports, recreation, and 
traveling; moderate effects on shopping; and mild effects on 
dressing and toileting.  The examiner also indicated that the 
examination was for intervertebral disc syndrome, but that there 
were no incapacitating periods during the past 12 month period.  
Muscle strength of the lower extremities was 5/5 throughout.  
Muscle tone was normal, and there was no atrophy.  Sensory 
examination of the lower extremities was also normal, with 
vibration, pinprick, and light touch all reported as 2/2.  There 
was no abnormal sensation.  

The Veteran has never been diagnosed with ankylosis, as he has 
always demonstrated motion of the thoracolumbar spine.  
Therefore, a rating greater than 40 percent is not warranted 
under DC 5237.  

In addition to considering the orthopedic manifestations of a 
back disability, VA regulations also require that consideration 
be given to any objective neurologic abnormalities associated 
with the back disability, including, but not limited to, bowel or 
bladder impairment, evaluated separately under an appropriate 
diagnostic code.  Here, the Veteran reported radiating burning 
pain to the left leg along the lateral thigh and calf.  However, 
upon examination, vibration, pinprick, light touch, and position 
sense of the lower extremities were evaluated as normal.  Muscle 
strength was also normal, and there was no atrophy.  Therefore, 
as a neurologic abnormality has not been demonstrated, a separate 
rating is not warranted.  

Intervertebral disc syndrome (IVDS) is rated under 38 C.F.R. § 
4.71a, DC 5243, depending on the number of incapacitating 
episodes a person has had in the past 12 months.  An 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  As the Veteran denied any 
incapacitating back pain over the past year that required bed 
rest of hospitalization, a higher rating under DC 5243 is not 
warranted.   

In sum, the preponderance of the evidence is against the claim 
and entitlement to a rating in excess of 40 percent is denied.


B.  Hearing Loss

In October 2008, the Veteran submitted a claim for an increased 
rating for his hearing loss, claiming that his VA doctor had told 
him that his hearing had worsened to the extent where he should 
apply for an increase.  In a March 2009 rating decision, the RO 
continued his 10 percent disability rating. 

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran had an audiological consultation at a VA Medical 
Center in December 2008.  The audiologist found that the Veteran 
suffered from severe to profound mixed hearing loss of the right 
ear and mild hearing loss of the left ear from 250 to 2000 Hertz, 
with moderately severe sensorineural hearing loss from 3000 to 
8000 Hertz.  The audiologist also noted that the Veteran had poor 
word recognition with the right ear and good word recognition 
with the left ear.  

In February 2009, the Veteran was provided with a VA audiological 
examination.  He reported having difficulty hearing in situations 
where there are multiple speakers.  Otherwise, the examiner 
reported that the Veteran's hearing loss had no other effects on 
his usual daily activities and no significant effects on 
occupation.  The results of the VA audiological examination are 
as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
95
105+
100
105
LEFT
40
40
45
55
85

The average pure tone threshold in the Veteran's right ear was 
101 decibels.  The average pure tone threshold in the Veteran's 
left ear was 56 decibels.  On the Maryland CNC test for word 
recognition, the Veteran received a score of 36 percent for the 
right ear and 92 percent for the left ear.  Based on those 
results, the examiner diagnosed the Veteran with profound mixed 
hearing loss from 250 to 8000 Hertz in the right ear and 
moderately-severe to severe notching sensorineural hearing loss 
from 250 to 8000 Hertz in the left ear. 

The February 2009 audiogram results equate to an assignment of 
level X for the Veteran's right ear and level I for his left ear, 
which merits a 10 percent rating using Table VI.  Table VIA is 
available for the right ear because pure tone thresholds are more 
than 55 decibels at 1000, 2000, 3000, and 4000 Hertz.  See 
38 C.F.R. § 4.86.  Using Table VIA, the Veteran's right ear 
results equate to an assignment of level X; which is the same 
result reached with Table VI.  Therefore, based on these results, 
the Veteran's February 2009 audiological testing does not warrant 
an evaluation in excess of 10 percent.

The Board is sympathetic to the Veteran's assertion that his 
hearing has gotten worse.  In fact, the average pure tone 
thresholds reported at his February 2009 VA examination are 
higher than those reported at his September 1996 VA examination, 
where the average puretone thresholds reported were 95 decibels 
for the left ear and 46 decibels for the right ear.  However, in 
assessing the level of severity of hearing loss, the Board also 
considers, when appropriate, speech discrimination scores, 
functional loss, and the relative severity of the totality of the 
hearing loss in cases where the hearing loss in one ear is much 
greater than the other.  See 38 C.F.R. §§ 4.85, Table VI, Table 
VIA, and Table VII; 4.86; Martinak, 21 Vet. App. at 455.  
Accordingly, the extent of impairment of earning capacity 
resulting from the Veteran's bilateral hearing loss continues to 
be best approximated by a 10 percent disability rating.  
Therefore, the claim seeking entitlement to a rating greater than 
10 percent for bilateral hearing loss is denied. 


C.  Extraschedular Consideration

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss (i.e., difficulty hearing in most 
situations) and lumbosacral strain (i.e., pain and limited 
motion) are not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds that the 
rating criteria reasonably describe his disabilities.  For these 
reasons, referral for consideration of an extraschedular rating 
is not warranted.  


ORDER

Entitlement to a disability rating in excess of 40 percent for 
low back strain is denied.

Entitlement to a disability rating in excess of 10 percent for 
bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


